                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   FINJAN, INC.,                                                 No. C 17-05659 WHA

                                                                         11                  Plaintiff,
United States District Court




                                                                                                                                            ORDER ON ADMINISTRATIVE
                                                                                v.                                                          MOTIONS TO FILE UNDER
                               For the Northern District of California




                                                                         12                                                                 SEAL
                                                                         13   JUNIPER NETWORKS, INC.,

                                                                         14                  Defendant.
                                                                                                                          /
                                                                         15
                                                                         16          Both sides in this patent infringement action have filed administrative motions to file

                                                                         17   under seal in connection with plaintiff Finjan, Inc.’s motion to set aside the verdict and

                                                                         18   defendant Juniper Networks, Inc.’s motion for sanctions (Dkt. Nos. 411, 431, 434, 439, 441).

                                                                         19          In this circuit, courts start with a “strong presumption in favor of access” when deciding

                                                                         20   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

                                                                         21   2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)).

                                                                         22   Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                                                         23   related” to the merits — as here, where Finjan moves to set aside a jury verdict and order

                                                                         24   denying its motion for judgment as a matter of law — bear the burden of overcoming the

                                                                         25   presumption with “compelling reasons” that outweigh the general history of access and the

                                                                         26   public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099

                                                                         27   (9th Cir. 2016). Since Juniper’s motion for sanctions bore no relation to the merits, however,

                                                                         28   only “good cause” is required to justify sealing. See Ctr. for Auto Safety v. Chrysler Grp., LLC,
                                                                              809 F.3d 1092, 1101 (9th Cir. 2016); Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
                                                                          1   1179–80 (9th Cir. 2006). Furthermore, Civil Local Rule 79-5(b) requires administrative
                                                                          2   motions to file under seal to “be narrowly tailored to seek sealing only of sealable material.”
                                                                          3          1.      FINJAN’S MOTION TO SET ASIDE THE VERDICT.
                                                                          4          Juniper moves to seal portions of its opposition brief and various exhibits based on
                                                                          5   third-party Joe Security LLC’s confidentiality designations (Dkt. No. 434). Juniper served the
                                                                          6   unredacted versions of those documents on Joe Security (Dkt. No. 436), who has not filed any
                                                                          7   declaration in support of sealing as required by Civil Local Rule 79-5(e). Accordingly,
                                                                          8   Juniper’s motion to seal is DENIED.
                                                                          9          Finjan moves to seal portions of its opening and reply briefs, declarations, and various
                                                                         10   exhibits (Dkt. Nos. 411, 441). Finjan’s former motion to seal is based on Juniper’s
                                                                         11   confidentiality designations (Dkt. No. 411) and its latter motion to seal is based on both Juniper
United States District Court
                               For the Northern District of California




                                                                         12   and Joe Security’s confidentiality designations (Dkt. No. 441).
                                                                         13          With respect to Finjan’s former motion to seal (Dkt. No. 411), Juniper filed a declaration
                                                                         14   in support of sealing Exhibit 7 (in its entirety) and Exhibit 13 (pages 1–2) only (Dkt. No. 418 ¶
                                                                         15   3). Juniper declares that Exhibit 7, which consists of a confidential license agreement,
                                                                         16   constitutes a trade secret (id. ¶ 10). See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir.
                                                                         17   2008). Juniper also declares that the portions of Exhibit 13 it seeks to seal contain confidential
                                                                         18   source code and that disclosure of said source code “would materially impair Juniper’s
                                                                         19   intellectual property rights and business positioning” (id. ¶¶ 6–8). It further declares that
                                                                         20   disclosure of the source code would also present a security risk (id. ¶ 9). Compelling reasons
                                                                         21   having been shown, Finjan’s motion to seal Exhibit 7 in its entirety and portions of Exhibit 13
                                                                         22   (page 1 (JNPRFNJN_29040_01462103); page 2 (JNPRFNJN_29040_01462104)) in connection
                                                                         23   with its motion to set aside the verdict (Dkt. No. 411) is GRANTED. The motion is otherwise
                                                                         24   DENIED.
                                                                         25          With respect to Finjan’s latter motion to seal (Dkt. No. 441), no relevant party has filed
                                                                         26   a declaration in support of sealing. Moreover, to the extent Joe Security’s confidentiality
                                                                         27   interests are at play (as it does not appear that Finjan served Joe Security its motion), those
                                                                         28


                                                                                                                               2
                                                                          1   interests are rendered moot in light of the unsealing of Juniper’s filings as ruled above.
                                                                          2   Accordingly, Finjan’s motion is DENIED.
                                                                          3          2.      JUNIPER’S MOTION FOR SANCTIONS.
                                                                          4          Finjan moves to seal portions of its opposition brief and various exhibits based on
                                                                          5   Juniper’s confidentiality designations (Dkt. No. 431). Juniper moves to seal portions of its
                                                                          6   reply brief and various exhibits based on Joe Security’s confidentiality designations and a prior
                                                                          7   order currently filed under seal by the Court pending Finjan’s appeal of that sealing order (Dkt.
                                                                          8   No. 439). Neither Juniper nor Joe Security (on whom Juniper served the unredacted versions of
                                                                          9   the relevant documents (Dkt. No. 444)) has filed a declaration in support of sealing. Moreover,
                                                                         10   as to the portion Juniper seeks to seal due to the current sealed status of a prior order from
                                                                         11   which that portion quotes (page 3:11–15 of the reply brief), that portion relates to information
United States District Court
                               For the Northern District of California




                                                                         12   already made public (see Dkt. No. 335 at 8:4–25). Accordingly, both motions are DENIED.
                                                                         13
                                                                         14                                   *                *                 *
                                                                         15          Each movant shall file unredacted versions of their documents on the public docket in
                                                                         16   comport with this order by MAY 30 AT NOON.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: May 22, 2019.
                                                                                                                                        WILLIAM ALSUP
                                                                         21                                                             UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
